DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Chau on 5/31/2022.

The application has been amended as follows: 

Claim 1, line 14
Between the plurality of antennae in the microwave antenna array;

Claim 4
A medical imaging system as claimed in claim 1, wherein the one or more openings are conical.

Claim 5
A medical imaging system as claimed in claim 1, wherein the one or more openings are provided with sealing gaskets.

Claim 6
A medical imaging system as claimed in claim 1, wherein the one or more openings comprise one or more slots.

Claim 7
A medical imaging system as claimed in claim 1, wherein the substrate comprises a plurality of said one or more openings and wherein the processor is configured to select one of the plurality of openings for introducing the biopsy needle.

Claim 10
A medical imaging system as claimed in claim 1, wherein the biopsy needle is configured to emit microwave signals which are received by the plurality of receiving antennae.

Reasons for Allowance
Claims 1-2, 4-14 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 states “wherein the microwave antenna array is embedded within a substrate, wherein the substrate includes one or more openings configured to receive the biopsy needle to provide access to the body part each of the one or more openings extending through the substrate so as to be disposed between the antennae in the microwave antenna array” this, in combination with the other limitations, is not reasonably taught by the prior art without the benefit of improper hindsight. While Popovic teaches an antenna array embedded within a substrate, Popovic does not teach one or more openings disposed between the antenna in the microwave antenna array. Troesken does not teach a microwave antenna array. Littrup teaches a guiding plate for guiding a biopsy needle to provide access to a body part. However, the openings are not “extending through the substrate so as to be disposed between the antennae in the microwave antenna array”. Claim 1 is non-obvious over the prior art and is allowable. Claim 14 recites similar limitations to claim 1, and is allowable for substantially the same reasons. Dependent claims 2, 4-13 necessarily contain all the limitations of the independent claim, and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793